 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    WAYNE A PORRETTI,                                   Case No. 2:17-cv-01745-RFB-CWH
 7                           Plaintiff,                     ORDER
 8          v.
 9    DZURENDA, et al.,
10                           Defendants.
11

12          Presently before the court is plaintiff Porretti’s pro se filings (ECF Nos. 162, 163), filed
13   on June 12, 2019. Under Local Rule IA 11-6(a), “[a] party who has appeared by attorney cannot
14   while so represented appear or act in the case. This means that once an attorney makes an
15   appearance on behalf of a party, that party may not personally file a document with the court; all
16   filings must thereafter be made by the attorney.” Porretti filed his motions on a pro se basis.
17   Given that Porretti is represented by Jason C. Makris, Esq., the court will deny Porretti’s motions
18   without prejudice. Porretti is advised that all filings in his case must be made by his attorney.
19          IT IS THEREFORE ORDERED that plaintiff’s motion for judicial request for ECF file
20   and to extend copy work (ECF No. 162) is DENIED without prejudice.
21          IT IS FURTHER ORDERED that plaintiff’s motion for clarification (ECF No. 163) is
22   DENIED without prejudice.
23

24          DATED: June 18, 2019
25
                                                           C.W. HOFFMAN, JR.
26                                                         UNITED STATES MAGISTRATE JUDGE
27

28
